DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 03/02/2021.
Claims 1, 4 and 7-13 are pending. Claims 1, 4, 7-9 and 11-13 are previously presented. Claims 2-3, 5-6 and 14 are cancelled. Claim 10 is currently amended. Claims 1, 4 and 7-13 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Objections
Claims 1, 4 and 7-9 are objected to because of the following informalities: the status of the claims should be “previously presented” as opposed to “allowed”, for the reason that there is an outstanding double patenting rejection for the claims.  Appropriate correction is required.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of U.S. Patent No. 10,487,125 B2 in view of Fletcher et al. (USPN 5,676,985). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1,4, and 7-13 and claims 11-13 of U.S. Patent No. 10,487,125 B2 are directed to food compositions comprising an ice structuring protein (ISP) comprising a sequence that is at least 80% identical to the sequence set forth in SEQ ID NO:1 or a sequence that is at least 80% identical to the sequence set forth in amino acids 21 to 261 of SEQ ID NO:1. Therefore, both the instant claims and claims 11 -13 of U.S. Patent No. 10,487,125 B2 use and/or comprise an ice structuring protein (ISP) with the same amino acid sequence.
Furthermore, both instant claim 1 and claim 12 of U.S. Patent No. 10,487,125 B2 are directed to a method for preparing a food product comprising incorporating or combining the ice structuring protein with food, while both instant claims 4 and 8-13 and claims 11 and 13 of U.S Patent No. 10,487,125 B2 are directed to food compositions comprising the ice structuring protein.
Moreover, there is overlap between the claims of the present application and the U.S. Patent No. 10,487,125 B2. For instance, both the ice structuring protein used in instant claim 1 and the ice structuring protein used in claims 11 -13 of U.S. Patent No. 10,487,125 B2 are made in a filamentous fungal host cell and have a pyroglutamate present at the N-terminus. In addition, the ice structuring protein used in instant claims 4 
The difference between the instant claims and claims 11-13 of U.S. Patent No. 10,487,125 B2, is that the instant claims are directed to a specific food composition, which is cheese, and a method of making.
Fletcher et al. teach methods and compositions for preparation of frozen fermented dairy food products, such as cheese, using antifreeze polypeptide expressing microorganisms (ice structuring protein), wherein the antifreeze polypeptide (ISP) is present in a food product composition which is fermented and then frozen to produce cheese (abstract; column 2, lines 39-54).
Where claims 11-13 of U.S. Patent No. 10,487,125 B2 are directed to food compositions and a method for preparing a food product comprising the use of an ice structuring protein having the same amino acid sequence as that used in the instant claims, it would have been obvious to form or produce a cheese food product as claimed in instant claims 1, 4 and 7-13, since Fletcher et al. teach that it was already known to incorporate ice structuring proteins in cheese product formulations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPGPub 2014/0193854 Al) in view of Fletcher et al. (USPN 5,676,985).
With respect to claims 10-12
While Kim et al. disclose that the frozen foods of their invention comprising the antifreeze (ice structuring) protein as recited above include all frozen or cold stored foods [0043], including frozen yogurt, the reference fails to expressly teach a cheese, which is frozen as recited in claim 14, comprising the ice structuring protein. Kim et al. also fail to teach wherein the cheese is a semi-hard cheese or a stretched-curd cheese as recited in claims 11-12.
Fletcher et al. teach frozen fermented food products comprising antifreeze polypeptide expressing microorganisms (abstract). The food products are dairy products which can be fermented to produce cheese (column 2, lines 52-54). For instance, the food products that are produced and frozen, such as cheese or yogurt, contain the antifreeze polypeptide (ice structuring protein), wherein the antifreeze polypeptide (ice structuring protein) inhibits recrystallization of the product (column 2, lines 47-51).
Both Kim et al. and Fletcher et al. teach frozen fermented food products, such as yogurt, comprising ISP. Given that Kim et al. teach ISP as recited above that can be used in all frozen foods, it would have been obvious to produce and thus obtain a cheese comprising the ISP of Kim et al., wherein the cheese is frozen. This is because Fletcher et al. teach that frozen cheese products comprising antifreeze (ice structuring) protein were already known in the art at the time of filing. Furthermore, given that Kim et al. teach that the antifreeze (ice structuring) proteins are effective in preventing damage to the taste and quality of frozen foods after thawing, it would have been obvious to thaw the frozen cheese of the modified Kim et al. before consumption.
Regarding claims 11-12,  although Kim et al. in view of Fletcher et al. fail to expressly disclose a semi-hard cheese and a stretched-curd cheese, one having 
Regarding claim 13, Kim et al. as modified by Fletcher et al. teach the cheese product as recited above with respect to claim 10, wherein the cheese is frozen. According to Fletcher et al., the cheese composition comprising the antifreeze (ice structuring) protein is frozen after fermentation (column 2, lines 39-51). Therefore, it would have been obvious to ripen the cheese of the modified Kim et al. prior to freezing so that the cheese is in its final desired form, since Fletcher et al. suggest that freezing is the final step in preparing fermented products comprising an antifreeze (ice structuring) protein.

Allowable Subject Matter
Claims 1,4, and 7-9 are free from prior art due to that cited prior art fails to teach the  limitation about a pyroglutamate is present at the N-terminus.

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered  and the examiner’s response is shown below:
The 35 USC 112 (b) rejection of claim 10 is withdrawn in view of the amendment made to claim 10.
The obviousness-type double patenting rejection of claims 1, 4 and 7-13 are maintained, given that no terminal disclaimer is received as of the day the instant office action is mailed.
Regarding the 35 USC 103 rejection, applicant asserts on pages 5-6 of the Remarks that the properties of pyroglutamate, the mannosylation, glycosylation and C-terminal sequence as recited in claim 10 are solely due to the production of ISP in a filamentous fungi but Kim teaches expressing protein in a yeast thus fails to teach these properties.
Those arguments are not persuasive. It appears that applicant is arguing a feature that is not recited in the claim. In particular, the feature of pyroglutamate is not recited in claim 10, nor does claim 10 recite that the ISP is expressed in a filamentous fungi.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, applicant is reminded that the features of mannosylation, glycosylation and C-terminal sequence are in alternative forms thus the claim does not require all three features to be met. On the other hand, Kim teaches an antifreeze protein that has a nucleotide sequence that is 100% identical to SEQ ID NO: 1 of claim 10 and that the nucleotide is expressed in a fungi (e.g., a yeast such as Pichia pastoris ) ([0023-0024], the ISP of Kim et al. would have been expected to satisfy the AA sequence limitations and the mannosylation/glycosylation properties of claim 10 (O-mannosylation is a very common posttranslational modification in yeast-based expression system). The burden is on the applicant to rebut the prima facie case by evidence showing that the prior art protein does not possess the characteristics of the claimed ISP. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie 
Applicant asserts on pages 6-7 of the Remarks that given that Fletcher does not actually have a working example, Fletcher’s teaching is “hypothetical” and there is no reason for a skilled artisan to expect that adding the ISP of Kim could protect cheese from recrystallization during freezing.
These arguments are not persuasive. First, where the primary reference Kim discloses that the ISP as claimed could prevent the recrystallization of ice in all frozen foods ([0042-0043]), Fletcher teaches that an ISP could inhibit ice recrystallization in frozen cheese. As such, a skilled artisan would have been motivated to modify Kim by adding the ISP of Kim to a cheese, and would expect such a modification has reasonable expectation of success. Second, Fletcher’s disclosure about incorporating an ISP in cheese is presumed to be operable because the reference describes the feature in sufficient detail to enable a skilled artisan to carry out the invention. There is no requirement that Fletcher has to provide a working example to prove its operability. Again, applicant has the burden to rebut the presumption of operability. See MPEP 2121. I-II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791